Per Curiam:
The action is to annul on the ground of fraud and to restrain defendant from suing upon or asserting any claim under a partly executed partnership dissolution agreement, and as well from assigning any claim to moneys hereafter to become due thereunder, and likewise to restrain defendant “ from interfering with the rights and property of this plaintiff." The injunction order appealed from is equafiy broad. The only threatened interference with plaintiff’s “ rights and property” ascertainable from the record is an apprehended action to enforce payment of the moneys to become due under the agreement. Plaintiff needs no *968injunction to protect him from an assignment by defendant of his claim for these moneys, because any such assignment would be subject to his equities. Nor should defendant be restrained from prosecuting an independent action to recover the unpaid moneys and thus be driven into establishing his right to such moneys by a counterclaim in this action: (1) Because it is doubtful whether such a counterclaim could be properly interposed herein inasmuch as the basis of this action is fraud, and (2) defendant has a right, under the circumstances, to choose his own forum for the enforcement of his claim. The order appealed from should be reversed, with ten dollars costs and disbursements, and plaintiff’s motion for a temporary injunction denied, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.